Fourth Court of Appeals
                                      San Antonio, Texas
                                             October 9, 2019

                                          No. 04-19-00396-CV

                                      IN RE John M. DONOHUE

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:        Sandee Bryan Marion, Chief Justice
                Rebeca C. Martinez, Justice
                Irene Rios, Justice

       On September 12, 2019, this court granted relator an extension of time until September
19, 2019 to file a petition for writ of mandamus. Because relator did not file a petition, on
October 1, 2019, this court ordered relator to show cause in writing no later than October 11,
2019 why this original proceeding should not be dismissed for want of prosecution.
Our order cautioned relator that if he did not respond by October 11, 2019, this original
proceeding would be dismissed. See TEX. R. APP. P. 42.3(b), (c).

       On October 7, 2019, relator filed a third request for an extension of time stating he needs
additional time in which to file his petition because he was not staying at his mailing address
when our order was mailed to him and because he did not receive an email with the order
attached.

       The request is GRANTED and relator is ORDERED to file his petition for writ of
mandamus no later than October 18, 2019. If relator does not file his petition by October 18,
2019, this original proceeding will be dismissed. See TEX. R. APP. P. 42.3(b), (c). NO
FURTHER EXTENSIONS OF TIME WILL BE CONSIDERED.

        Relator has been designated a vexatious litigant. Therefore, this court’s granting of
relator’s request for an extension of time in which to file a petition for writ of mandamus does
not constitute “permission” to file an original proceeding as required by Texas Civil Practice and
Remedies Code section 11.103(a). Such permission may only be obtained from the appropriate
local administrative judge.

        The Clerk of this court is directed to send relator a copy of this order to his Spring
Branch, Texas mailing address; his (apparently current) Canyon Lake, Texas mailing address;
and his jdonohue@swbell.net email address.

1
 This proceeding arises out of Cause No. CV-XX-XXXXXXX, styled John M. Donohue Ex Parte, pending in the 198th
Judicial District Court, Bandera County, Texas, the Honorable M. Rex Emerson presiding.
It is so ORDERED on October 9, 2019.

                                       PER CURIAM


ATTESTED TO: _______________________
             Luz Estrada
             Chief Deputy Clerk